DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 2014/0247338 A1 – hereinafter Kessler), Drost et al. (US 2004/0160600 A1), and Kim (KR 101943799 B1 – hereinafter Kim).
Regarding claim 1, Kessler discloses a cleaning method with digital data management when cleaning a pipe or shaft with a cleaning nozzle operated with a cleaning liquid ([0019]; [0021] – a cleaning nozzle operated with a fluid to flow through a hose into the nozzle under pressure to clean an interior of pipes such as sewer and storm pipes), wherein the cleaning nozzle has a camera module ([0019]; [0021] – the nozzle having a camera), and the cleaning procedure is performed by a cleaning service provider, the method comprising: a) performing the cleaning by the cleaning service provider after inserting the cleaning nozzle into the pipe or the shaft at a cleaning location ([0019]; [0021]-[0022] – performing the cleaning after inserting the cleaning nozzle into the pipe by directing a spray of water axially), b) recording a video during or after the cleaning has taken place by means of the camera module of the cleaning nozzle ([0019]; [0021]-[0022]; [0032] – recording a video by means of the camera of the cleaning nozzle as long as water is expelled to push the camera and the nozzle down the pipe, thus during or after the cleaning has taken place), c) transmitting the video to a mobile device in a wired or wireless manner over a first distance ([0027]; [0029] – transmitting the video to a SD drive).
However, Kessler does not disclose d) transmitting the video with collected corresponding position data of the cleaning location of the pipe or of the shaft, wherein a position determination means is arranged in the cleaning nozzle or in the mobile device, to a memory, which is protected by the cleaning service provider and/or nozzle manufacturer, in a data cloud over a second distance, e) making the protected memory in the data cloud accessible by prior registration and authentication of a customer commissioning the cleaning procedure, wherein f) recorded videos with stored road map are displayed on a screen, and each video with corresponding cleaning location is accessible from the memory in the data cloud.
Drost discloses d) transmitting video with collected corresponding position data of a cleaning location of a pipe or of a shaft, wherein a position determination means is arranged in a nozzle or in a mobile device, to a memory in a data cloud over a second distance ([0032]-[0033]; [0065] – transmitting the recorded image data with location data regarding the specific position of the imaging system to an off-site for evaluation), wherein f) recorded videos with stored road map are displayed on a screen, and each video with corresponding cleaning location is accessible from the memory in the data cloud ([0032]; [0065] – displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Kessler to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review.
However, Kessler and Drost do not disclose the memory is protected by the cleaning service provider and/or nozzle manufacturer, in the data cloud, e) making the protected memory in the data cloud accessible by prior registration and authentication of a customer commissioning the cleaning procedure.
Kim discloses a memory is protected by a cleaning service provider and/or nozzle manufacturer, in a data cloud (translated abstract – storing recorded image data on a manager server), e) making the protected memory in the data cloud accessible by prior registration and authentication of a customer commissioning the cleaning procedure (translated abstract – making the storage accessible to a registered customer provided with an authentication number).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the method taught by Kessler and Drost so that the client can remotely check a cleaning status, thereby improving user convenience in checking the cleaning status and reducing the occurrence of a dispute between a professional cleaning company and the client resulting from the cleaning service (Kim: translated abstract).
	Regarding claim 5, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above, in which Kim also discloses the protected memory in the data cloud can only be accessed by one customer, who is registered and authenticated with the cleaning service provider and/or with a nozzle manufacturer (page 16 – making the storage accessible only to a registered customer provided with an authentication number).	
Claim 2-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, Drost, and Kim as applied to claims 1 and 5 above, and further in view of Chapman et al. (US 2014/0333753 A1 – hereinafter Chapman).
	Regarding claim 2, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose steps b) to d) run in an automated manner, controlled by the mobile device of the cleaning service provider.
	Chapman discloses steps of recording, storing, and transmitting video images during a cleaning are controlled by a mobile device of a cleaning service provider ([0088]; Fig. 1 – controlled by a control unit 170 and/or other electronic computing devices or systems, such as coupled notebook computers, tablets, cellular phones, etc.).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Kessler, Drost, and Kim to conveniently control the recording, storing, and transmitting of images by monitoring the recording process through a display.
	However, Kessler, Drost, Kim, and Chapman do not disclose the steps run in an automated manner.
	Official Notice is taken that automation of manual processes, such as using a generic computer is well known. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to automate the steps b) to d) using the mobile device taught by Chapman to minimize user’s intervention and inputs, thus making the job easier or more convenient to the user.
Regarding claim 3, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose the wireless transmission from the cleaning nozzle to the mobile device is performed wirelessly via radio technology in ISM bands.
	Chapman discloses wireless transmission from a cleaning nozzle to a mobile device is performed wirelessly via radio technology in ISM bands (Fig. 1; [0088] – Wifi technology using radio frequency in ISM bands).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kessler, Drost, and Kim to automatically store the image data onto a mobile device without manually transferring from the local storage device, e.g. an SD card in Kessler.
	Regarding claim 4, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose transmission of the data of the video and of the corresponding position data takes place by radio technology in ISM bands, between the mobile device and the protected memory in the data cloud.
	Chapman discloses transmission of the data of video takes place by radio technology in ISM bands, between the mobile device and a memory in a remote computing device (Fig. 1; [0088] – Wifi technology using radio frequency in ISM bands to a coupled computing device or network).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Kessler, Drost, and Kim to store the image data from the mobile device to the protected memory in the data cloud using conventional radio technology in ISM bands to reduce costs in developing a new transmission technology. With the incorporated feature, the proposed method also comprises transmission of the data of the corresponding position data together the data of the video because Drost also discloses the data of the position data is recorded along with the data of the video data (Drost: [0065]).
	Regarding claim 6, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose an app is installed on the mobile device of the cleaning service provider, which performs the position determination of the cleaning location, the video recording, and the transfer of the video recording together with position to the protected memory in the data cloud.
	Chapman discloses an app is installed on a mobile device of a cleaning service provider, which performs a position determination of the cleaning location, video recording, and transfer of the video recording to a memory in a remote computing device ([0088]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Kessler, Drost, and Kim to facilitate controlling the cleaning, video recording processes, and the process of transferring the video recording with position to the protected memory in a data cloud via an app installed on a mobile device because such an implementation was known to have been advantageous due to ease of updating etc. With the incorporated feature, the proposed method also comprises transfer of the video recording together with position because Drost also discloses the data of the position data is recorded along with the data of the video data (Drost: [0065]).
	Regarding claim 7, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose start and stop of the video recording, the display of the current video recording, superimposition of the video with the corresponding position data determined at the cleaning location, and the dispatch of the video data with corresponding position data is performed by an app on the mobile device of the cleaning service provider.
	Chapman discloses using an app installed in a mobile device to control all processes of using the cleaning nozzle with camera including image transferring ([0088]; Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Kessler, Drost, and Kim to facilitate controlling the cleaning, video recording processes, and the process of transferring the video recording with position as recited in claim 7 via an app installed on a mobile device because such an implementation was known to have been advantageous due to ease of updating etc.
Regarding claim 8, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose prior to the transmission to the memory in the data cloud, additional cleaning information is collected during the video recording and is transmitted to the mobile device over the first distance into the video.
Chapman discloses prior to transmission to a memory in a remote computing device ([0088]), additional cleaning information is collected during a video recording and is transmitted to a mobile device over a first distance into the video ([0088]; [0099] – sensor data is collected during video recording and is transmitted to the mobile device 170 as shown in Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Kessler, Drost, and Kim to supplement the captured video images with additional information that could provide the user with better understanding of the environmental condition of the work area.
Regarding claim 9, see the teachings of Kessler, Drost, Kim, and Chapman as discussed in claim 8 above, in which Chapman also discloses the additional cleaning information includes at least sensor data and other information ([0088]; [0099]). 
However, Kessler, Drost, Kim, and Chapman do not disclose the additional cleaning information includes at least one of the used type of the cleaning nozzle, camera settings, temperature, and humidity.
Official Notice is taken that at least temperature and humidity sensors that provide information on temperature and humidity are well known in the art.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the a temperature sensor or a humidity sensor to provide information on temperature and humidity as other cleaning information into the method taught by Kessler, Drost, Kim, and Chapman to supplement the captured video images with information on temperature and humidity, which are helpful in evaluating the safety of the working environment.
Regarding claim 10, see the teachings of Kessler, Drost, Kim, and Chapman as discussed in claim 8 above, in which Chapman also discloses sensors arranged on the cleaning nozzle provide the additional cleaning information ([0099]). The motivation for incorporating the teachings of Chapman into the proposed method has been discussed in claim 8 above.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, Drost, and Kim as applied to claims 1 and 5 above, and further in view of Hosokawa et al. (US 2019/0137169 A1 – hereinafter Hosokawa).
Regarding claim 11, see the teachings of Kessler, Drost, and Kim as discussed in claim 1 above. However, Kessler, Drost, and Kim do not disclose prior to the transmission to the memory in the data cloud, additional information are inputted manually into the video via the mobile device.
Hosokawa discloses prior to transmission to a memory in a storage, additional information are inputted manually into record data via a mobile device ([0104]; [0108]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hosokawa into the method of Kessler, Drost, and Kim in order to enter additional information, e.g. name of the person who performs a service, or name of company who is responsible for the service, into the video data before transmission to the remote device so that a complete record of the cleaning service can be stored in order to assist in quality checking, work crediting, rewards, and/or training.
Regarding claim 12, see the teachings of Kessler, Drost, Kim, and Hosokawa as discussed in claim 11 above, in which Hosokawa in view of Kessler, Drost, Kim, and Hosokawa also discloses the additional information includes at least one of the name of the person performing the cleaning, the company name of the cleaning service provider, and remarks relating to the surrounding area or condition of the pipes and shafts ([0104]; [0108] – at least name of the person performing the service, the company name of the service provider in view of Kessler, Drost, and Kim the service is the cleaning service). 
The motivation for incorporating the teachings of Hosokawa into the proposed method has been discussed in claim 11 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler, Drost, and Kim as applied to claims 1 and 5 above, and further in view of Lingnau (US 4,715,538 – hereinafter Lingnau).
Regarding claim 13, Kessler also discloses the cleaning nozzle is of multi-part design, has a stator part (Fig. 4 – a fixed body part of the nozzle), and a camera module comprising at least one camera ([0018]; Fig. 4 – camera 120), and means for the data transmission over the first distance ([0027]; [0029] – circuit for the transmission of the video to a SD drive). Drost discloses the cleaning nozzle includes a position determination means in the form of a GPS module is fastened in or at the cleaning nozzle ([0032]; [0065] – displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the position determination means of Drost into the method taught Kessler to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review as discussed in claim 1 above.
However, Kessler, Drost, and Kim do not disclose the cleaning nozzle has a rotor part.
Lingnau discloses a cleaning nozzle has a rotor part (column 2, lines 25-37; Figs. 1-3 – rotor 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the rotor taught by Lingnau into the method of Kessler, Drost, and Kim to increase the cleaning effect.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler and Drost.
Regarding claim 14, Kessler discloses a cleaning system for cleaning a pipe or shaft, the cleaning system comprising: a cleaning nozzle comprising camera module ([0018]; Fig. 4 – camera 120) and data transmission device for transmitting data over a first distance ([0027]; [0029] – at least circuitry for transmitting the video to a SD drive); a mobile device, wherein the mobile device is useable to read out recorded videos and/or to control the camera module ([0027]; [0029] – an SD drive).
	However, Kessler does not disclose a mobile device comprising a data transmission device for transmitting the data over a second distance to a memory in a data cloud, wherein a position determination element in the form of a GPS module is arranged in or at the cleaning nozzle or in the mobile  device, so that recorded videos are stored in the memory of the data cloud, linked with position data of the cleaning location.
	Drost discloses a data transmission device for transmitting the data over a second distance to a memory in a data cloud ([0032]-[0033]; [0065] – transmitting the recorded image data with location data regarding the specific position of the imaging system to an off-site for evaluation), wherein a position determination element in the form of a GPS module is arranged in or at the cleaning nozzle or in a mobile  device, so that recorded videos are stored in the memory of the data cloud, linked with position data of the cleaning location ([0032]; [0065] – videos are stored and linked with position data for displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Kessler to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484